Opinion on Beheaetng. Me. Justice Yantis delivered the opinion of the court: Application of the above named claimant for a re-consideration of the award of One Thousand Dollars ($1,000.00) heretofore made in her favor has been duly considered and the entire record in connection with the military bus-fire accident out of which the death of Morris Harper resulted, has been reviewed. The contributions to the support of claimant by the deceased, as shown by the record, were so meager, there is no theory upon which an award to the amount of One Thousand Dollars ($1,000.00) as heretofore granted can be sustained, except by giving to her the benefit of the provisions of the Workmen’s Compensation Act. Accepting such Act as a guide the court in its original opinion made an award of One Thousand Dollars ($1,000.00) to claimant. No sufficient basis for a change of such award being evident, the award heretofore made is hereby re-affirmed and such award of One Thousand Dollars ($1,000.00) in favor of Nettie Hale as the mother of Morris Harper, deceased, is hereby recommended.